 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGER GIFFORD,                                     No. 2:17-CV-2421-TLN-DMC
12                         Plaintiff,
13            v.                                         ORDER
14    PETER KAMPA, et al.,
15                         Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court are defendants’ motions to dismiss (ECF Nos. 24 and 25) and defendants Winston’s

19   motions to strike (ECF No. 25) and for an order requiring plaintiff to post security (ECF No. 26).

20   All motions are set for hearing before the undersigned in Redding, California, on September 11,

21   2019, at 10:00 a.m.

22                  On August 19, 2019, plaintiff filed a statement waiving oral argument on all

23   motions except defendant Winston’s motion to strike. Because such motions have been fully

24   briefed and because plaintiff has waived the opportunity to challenge the motions to dismiss and

25   motion for an order requiring plaintiff to post security at the hearing, the court finds oral

26   argument on such motions unnecessary. Pursuant to Eastern District of California Local Rule

27   230(g), defendants’ motions to dismiss and defendant Winston’s motion for an order requiring

28   plaintiff to post security are, therefore, submitted on the briefs without oral argument. The
                                                         1
 1   hearing in this matter set for September 11, 2019, shall be limited to arguments related to
 2   defendant Winston’s motion to strike.
 3                  IT IS SO ORDERED.
 4

 5

 6   Dated: September 10, 2019
                                                           ____________________________________
 7                                                         DENNIS M. COTA
 8                                                         UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
